Case 1:08-vv-00865-UNJ Document 127 Filed 07/03/13 Page 1 of 6




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 08-865V
                                              July 3, 2013
                                           Not for Publication

*****************************
ANTHONY CALISE, personal                        *
representative of the estate of                 *
LISA CALISE, deceased,                          *
                                                *
                                Petitioner,     *                          Damages Decision Based on Proffer;
                                                *                          influenza vaccine; neuromyelitis
       v.                                       *                          optica (NMO); death
                                                *
SECRETARY OF HEALTH                             *
AND HUMAN SERVICES,                             *
                                                *
                                Respondent.     *
                                                *
*****************************
Ronald C. Homer, New York, NY, for petitioner.
Michael P. Milmoe, Washington, DC, for respondent.


MILLMAN, Special Master


                                  DECISION AWARDING DAMAGES1

        On July 3, 2013, respondent filed a Proffer on Award of Compensation. Based on the
record as a whole, the special master finds that petitioner is entitled to the award as stated in the
Proffer. Pursuant to the terms stated in the attached Proffer, the court awards petitioner a lump
sum payment of $586,793.37 (representing $250,000.00 for pain and suffering, $86,793.37 for
past unreimbursable expenses, and $250,000.00 for the statutory death award). The lump sum of
$586,793.37 represents compensation for all damages that would be available under 42 U.S.C. §
300aa-15(a), and shall be made payable to petitioner.
1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this unpublished decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document=s disclosure. If the
special master, upon review, agrees that the identified material fits within the banned categories listed above, the
special master shall redact such material from public access.
           Case 1:08-vv-00865-UNJ Document 127 Filed 07/03/13 Page 2 of 6



         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 3, 2013                                                                  s/Laura D. Millman
                                                                                       Laura D. Millman
                                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2
         Case 1:08-vv-00865-UNJ Document 127 Filed 07/03/13 Page 3 of 6



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

***********************
                                              *
ANTHONY CALISE, personal                      *
representative of the estate of               *
LISA CALISE, deceased,                        *
                      Petitioner,             *
                                              *
v.                                            *         No. 08-865V (ECF)
                                              *         SPECIAL MASTER
                                              *         Laura D. Millman
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
            Respondent.                       *
***********************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On December 4, 2008, Lisa Calise, petitioner, filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the Act”),

42 U.S.C. §§ 300aa-10 to -34. An amended petition was filed on July 16, 2009. Petitioner

alleged that she received an influenza (“flu”) vaccine on December 19, 2005, and that this

vaccination caused her to develop Devic’s Disease, also known as neuromyelitis optica

(“NMO”). See Amended Petition at 1. Both parties retained experts and a hearing was

conducted in Washington, D.C., on June 29, 2010. On March 14, 2011, the special master issued

a decision finding that petitioner was entitled to compensation. While the parties were

attempting to resolve damages, petitioner died on December 7, 2012. Her death was related to

her NMO. On January 28, 2013, petitioner filed letters of administration from the State of North

Carolina indicating that on January 11, 2013, petitioner’s husband, Anthony Calise, became

“fully authorized by the laws of North Carolina to receive and administer all of the assets

belonging to the estate, and these Letters are issued to attest to that authority and to certify that it
         Case 1:08-vv-00865-UNJ Document 127 Filed 07/03/13 Page 4 of 6




is now in full force and effect.” See Exhibit 80. Petitioner moved to amend the caption of this

case on January 28, 2013 to reflect that Anthony Calise is the sole named petitioner, in his

capacity as personal representative of the estate of Lisa Calise. The special master granted

petitioner’s motion on January 29, 2013.

       Respondent hereby submits the following proffer regarding the award of compensation.

I.     Items of Compensation

       A.      Future Medical Care Expenses

       Respondent proffers that based on the evidence of record, Petitioner is not entitled to an

award for projected unreimbusable medical care expenses incurred from the date of judgment as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

       B.      Lost Past and Future Earnings

       Respondent proffers that based upon the evidence of record, Petitioner did not suffer a

loss of earnings as a result of her vaccine injury. Accordingly, Petitioner should not be awarded

lost past or future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that Petitioner should be awarded a lump sum of $250,000.00 for

Petitioner’s actual pain and suffering as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(4). Petitioner agrees.

       D.      Past Unreimburseable Expenses

       Respondent proffers that based upon the evidence of record, Petitioner incurred past

unreimbusable expenses in the amount of $86,793.37 related to her vaccine-related injury.


                                                 2
         Case 1:08-vv-00865-UNJ Document 127 Filed 07/03/13 Page 5 of 6




Petitioner agrees.

       E.      Statutory Death Benefit

       Respondent proffers that Petitioner should be awarded $250,000.00 for her vaccine-

related death as provided under the Vaccine Act, § 300aa-15(a)(2). Petitioner agrees.

       F.      Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens related to Petitioner’s

vaccine-related injury.

II.    Form of the Award

       The parties recommend that the compensation provided to Petitioner should be made

through lump sum payment and request that the special master’s decision and the Court’s

judgment award the following:

       A lump sum payment of $586,793.37 representing compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a), payable to Petitioner.


III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to Petitioner:                  $586,793.37




                                                     Respectfully submitted,

                                                     STUART F. DELERY
                                                     Acting Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division




                                                3
       Case 1:08-vv-00865-UNJ Document 127 Filed 07/03/13 Page 6 of 6




                                         VINCENT J. MATANOSKI
                                         Deputy Director
                                         Torts Branch, Civil Division

                                         CATHARINE E. REEVES
                                         Assistant Director
                                         Torts Branch, Civil Division


                                           s/Michael P. Milmoe
                                         MICHAEL P. MILMOE
                                         Senior Trial Counsel
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
DATE: July 3, 2013                       Tel.: (202) 616-4125




                                     4